DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/1/2021. In virtue of this communication claims 1-16 and 18-26 are currently pending in the instant application.
     
Response to Amendment
In response to the action mailed on 6/1/2021, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn expect for claim 8 (see below for details).

Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive.
 
The Applicant argues that there is motivation to combine the references of Tsuda and Hoshida. However, the Examiner respectfully disagrees with this statement because of the following. First, the primary reference of Tsuda Fig 3 teaches a second attenuator (e.g. 253C) that adjusts a level of another wavelength group signal (i.e. received at a second input of 303 in OADM 132-1C) (as shown in Fig 4) and a level of a wavelength group signal (i.e. received at a first input of 303 in OADM 132-1C) (as shown in Fig 4); and  the secondary reference of Hoshida Fig 1, Fig 3A teaches the concept that an attenuator/amplifier 1 can to adjust a ratio between a level of another wavelength group signal (e.g. in a 2dn wavelength band) and a level of a wavelength group signal (e.g. in ratio between a level of another wavelength group signal (i.e. received at a second input of 303 in OADM 132-1C) (as shown in Fig 4) and a level of a wavelength group signal (i.e. received at a first input of 303 in OADM 132-1C) (as shown in Fig 4) (which is what the claim requires). The reason for this combination is because when WDM bands are transmitted, via an optical transmission line, Raman Scattering is induced. Raman Scattering shifts optical power from a shorter wavelength band side to a longer wavelength band side causing deterioration in optical signal-to-noise-ratio SNR (see Hoshida col 2 lines 25-37). The primary reference of Tsuda Fig 3, paragraph [214] teaches that the second attenuator (e.g. 253C) is controlled (e.g. via 265C) so as to compensate for Raman Scattering, and, in a similar manner, the secondary reference of Hoshida Fig 1, Fig 3A, col 9 lines 7-19  teaches that the attenuator/amplifier 1 is controlled so as to compensate for Raman Scattering, i.e. by setting an optical power in a shorter wavelength band side to a largest value and an optical power in a longer wavelength band side to a smallest value (which also improves optical signal-to-noise-ratio SNR). In this case, both the second attenuator (e.g. 253C) as described in Tsuda and the attenuator/amplifier 1 as described in Hoshida perform similar functions and thus are combinable. Therefore, in combination we have the second attenuator (e.g. 253C) being controlled (e.g. via 265C) so as to compensate for Raman Scattering, i.e. by setting an optical power in a shorter wavelength band side to a largest value and an optical power in a longer wavelength band side to a smallest value (which also improves optical signal-to-noise-ratio SNR). One of ordinarily skill in the art is motivated to combine these two references because 
   
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation " the level deviation between the other wavelength group signal and the wavelength group signal… “ in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous disclosure of “a level deviation between an other wavelength group signal and a wavelength group signal”. Therefore, claim 8 is indefinite and needs further clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 16, 18-20 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499).
 

Regarding Claim 1, Tsuda discloses an optical transmission apparatus communicably coupled to a remote optical transmission apparatus, comprising: 

an output interface configured to output the multiplexed wavelength group signal to an optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has an output interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs the multiplexed wavelength group signal to an optical transmission line); 
a first attenuator configured to adjust a level deviation of the subcarrier signals before the multiplexing based on an optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the subcarrier signals before the multiplexing (i.e. at 335) based on an optical level (e.g. measured via 256C, 259C and 265C) of the wavelength group signal (i.e. at a first input of 303) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C)); and  
a second attenuator configured to adjust, after the multiplexing, a level of an other wavelength group signal received from the remote optical transmission apparatus and a level of the wavelength group signal including the adjusted subcarrier signals based on the optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][151][214] where the repeater has a second attenuator (e.g. 253C) that adjusts, after the multiplexing (i.e. at 335), a level of an other 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the other wavelength group signal and the level of the wavelength group signal. 
However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of an other wavelength group signal and a level of a wavelength group signal (Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-37, col 15 lines 62-67 where an attenuator/amplifier 1 is configured to adjust a ratio between a level of an other wavelength group signal (e.g. in a 2dn wavelength band) and a level of a wavelength group signal (e.g. in a 1st wavelength band)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown an attenuator/amplifier 1 can adjust a ratio between a level of an other wavelength group signal (e.g. in a 2nd wavelength band) and a level of a wavelength group signal (e.g. in a 1st wavelength band) and one of ordinary skill in the art can implement this concept into the second attenuator (e.g. 253C) as described in Tsuda and have the 

Regarding claim 2, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the first attenuator adjusts the level deviation between the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the first attenuator (i.e. 334) adjusts the level deviation between the subcarrier signals based on an optical level (i.e. measured via 256C, 259C and 265C) of each subcarrier signal in the wavelength group signal (i.e. at a first input of 303)). 

Regarding claim 3, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the first attenuator adjusts the optical level of each subcarrier signal so that optical levels of all subcarrier signals in the wavelength group signal reach a target level (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the 
 
Regarding claim 5, Tsuda as modified by Hoshida also discloses the optical transmission apparatus further comprising a plurality of optical transmission circuits configured to generate the plurality of subcarrier signals and outputting the plurality of generated subcarrier signals to the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where a plurality of optical transmission circuits (i.e. 332) generate the plurality of subcarrier signals and output the plurality of generated subcarrier signals to the multiplexer (i.e. 335)), wherein the first attenuator adjusts optical levels of the subcarrier signals in the optical transmission circuit or the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where the first attenuator (i.e. 334) adjusts optical levels of the subcarrier signals in the multiplexer (i.e. 335)). 
  
Regarding claim 6, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the second attenuator adjusts the ratio between the level of the other wavelength group signal and the level of the wavelength group signal including the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Hoshida Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where the attenuator/amplifier 1 adjusts the ratio between the level of the other wavelength group signal (i.e. in a 2dn wavelength band) and the level of the wavelength group signal (i.e. in a 1st wavelength band) based on an optical level (i.e. 
 
Regarding claim 7, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the second attenuator adjusts the optical levels of the subcarrier signals so that the optical levels of all of the subcarrier signals in the wavelength group reach a target level (Hoshida Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where the attenuator/amplifier 1 adjusts the optical levels of the subcarrier signals so that the optical levels (i.e. measured via control section 7) of all of the subcarrier signals in the wavelength group signal (i.e. in a 1st wavelength band) reach a target level).   
 
Regarding claim 16, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the other wavelength group signal is transmitted in the optical transmission line (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the other wavelength group signal (i.e. at a second input of 303) is transmitted in the optical transmission line).  
 
Regarding claim 18, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein after the multiplexing the other wavelength group signal is multiplexed with the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where after the multiplexing (i.e. at 335) the other wavelength group signal (i.e. at a second input of 303) is multiplexed (i.e. at 

Regarding claim 19, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein a wavelength of the other wavelength group signal is different from a wavelength of the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a wavelength of the other wavelength group signal (i.e. at a second input of 303) is different from a wavelength of the wavelength group signal (i.e. at a first input of 303) including the adjusted subcarrier signals).   

Regarding Claim 20, Tsuda discloses an optical transmission apparatus comprising: 
	a multiplexer configured to multiplex a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (Fig 3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (i.e. at a first input of 303));    
	a first optical interface configured to receive a second wavelength group signal from a remote optical transmission apparatus on a first optical transmission line (Fig 3, Fig 4, paragraphs [90][99][109] where the repeater has a first optical interface (i.e. 131-1) that receives a second wavelength group signal (i.e. at a second input of 303) from a remote optical transmission apparatus (e.g. 112C) (as shown in Fig 1) on a first optical 
	a second optical interface configured to output a combined optical signal comprising the first wavelength group signal and the second wavelength group signal to a second optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a second optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal comprising the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303) to a second optical transmission line);   
	a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in the second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality of subcarrier signals, before the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals, based on an optical level (i.e. measured via 256C, 259C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the second optical interface (e.g. 255C, 256C, 258C, 259C, 265C)), and  
	a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal. 
However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-37, col 15 lines 62-67 where an attenuator/amplifier 1 is configured to adjust a ratio between a level of a second wavelength group signal (e.g. in a 2dn wavelength band) and a level of a first wavelength group signal (e.g. in a 1st wavelength band)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown 

Regarding claim 23, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein, the second attenuator configured to adjust the ratio so as to reduce difference between the level of the other wavelength group signal and the level of the wavelength group signal (Hoshida Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-37, col 15 lines 62-67 where the attenuator/amplifier 1 adjusts the ratio so as to reduce a difference (i.e. at a receiver 14 as shown in Fig 9B) between the level of the other wavelength group signal (e.g. in a 2dn wavelength band) and the level of the wavelength group signal (e.g. in a 1st wavelength band) (this is because the pre-.
  
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Callan (US Pub 20110243555).

Regarding claim 4, Tsuda as modified by Hoshida fails to explicitly disclose the optical transmission apparatus, wherein, when a certain period passes until an adjustment of the level deviation between the subcarrier signals before the multiplexing is finished after an initial setting is made on optical levels of the subcarrier signals, the second attenuator starts adjusting the level deviation between the wavelength group signal and the other wavelength group signal. 
However, Callan discloses 
when a certain period passes until an adjustment of a level deviation between  subcarrier signals, before multiplexing, is finished and after an initial setting is made on optical levels of the subcarrier signals, a second attenuator starts adjusting a level deviation of a wavelength group signal (Fig 4, paragraphs [73][74] where in a node 1 when a certain period passes (i.e. from C1 to D1) until an adjustment of a level deviation between subcarrier signals, before multiplexing (i.e. before selector 12 in node 2 as shown in Fig 5), is finished (i.e. via VOA 16 in node 1 as shown in Fig 5) and after an initial setting (calibration) is made on optical levels of the subcarrier signals (i.e. at B1), in a node 2 a second attenuator (i.e. VOA 16 in node 2 as shown in Fig 5) starts adjusting a level deviation of a wavelength group signal (i.e. at C2)).
.  
 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Tokura et al (US Pub 20160134360).

Regarding claim 8, Tsuda as modified by Hoshida fails to explicitly disclose the optical transmission apparatus wherein when an optical level interruption of one of the subcarrier signals of the wavelength group signal is detected, after an adjustment of the 
However, Tokura discloses 
when an optical level interruption of a signal is detected, a first attenuator resumes adjustment of a level deviation of the signal (Fig 1, Fig 3, paragraphs [27][29][40][44] where when an optical level interruption of a signal is detected (e.g. at a monitor 10), a backup system with a first attenuator (i.e. 13) resumes adjustment of a level deviation of the signal). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the backup system as described in Tokura. The motivation being is that as shown when an optical level interruption of a signal is detected (e.g. at a monitor 10), a backup system with a first attenuator (i.e. 13) can resume adjustment of a level deviation of the signal and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Hoshida, and have the repeater that when an optical level interruption of one of the subcarrier signals of the wavelength group signal (i.e. at a first input of 303) is detected (e.g. at a monitor 10), after an adjustment of a level deviation between the other wavelength group signal (i.e. at a second input of 303) and the wavelength group signal (i.e. at a first input of 303) is finished (i.e. at  334, 253C), a backup system with a first attenuator (i.e. 334) resumes an adjustment of a level deviation between the subcarrier signals i.e. as an alternative so as to apply a known protection technique of a first attenuator into a known repeater that has a first attenuator .
 
Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Yano (US Pub 20060045532).

Regarding claim 9, Tsuda as modified by Hoshida also discloses the optical transmission apparatus further comprising  
a coupler connected between the multiplexer and the output interface, and configured to couple the multiplexed wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a coupler (i.e. 303) connects between the multiplexer (i.e. 335) and the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and couples the multiplexed wavelength group signal (i.e. at a first input of 303)), and  
wherein the second attenuator adjusts the optical levels of the subcarrier signals in the wavelength group signal in the coupler (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the second attenuator (e.g. 253C) adjusts optical levels of subcarrier signals in the wavelength group signal (i.e. at a first input of 303) in the coupler (i.e. 303)).  
Tsuda as modified by Hoshida fails to explicitly disclose the coupler being an optical switch circuit. 
However, Yano discloses 
a coupler being an optical switch circuit (Fig 28, paragraph [192] where a coupler 122 is an optical switch circuit WSS). 


Regarding claim 10, Tsuda as modified by Hoshida and Yano also discloses the optical transmission apparatus, wherein 
the optical switch circuit outputs a plurality of the wavelength group signals to the output interface (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the coupler (i.e. 303) (optical switch circuit WSS) outputs a plurality of the wavelength group signals to the output interface (e.g. 255C, 256C, 258C, 259C, 265C)), and 
the second attenuator adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the optical switch circuit (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the second attenuator (e.g. 253C) adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the coupler (i.e. 303) (optical switch circuit WSS)). 
  
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Dhillon et al (US Pub 20130308945). 
 
Regarding Claim 21, Tsuda discloses an optical transmission apparatus comprising: 
a multiplexer configured to multiplex a first plurality of subcarrier signals into a first wavelength group signal (Fig3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals into a first wavelength group signal (i.e. at a first input of 303));  
a first optical interface configured to output a combined optical signal for performing channel transmission to a first optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal for performing channel transmission to a first optical transmission line),    
wherein the combined optical signal comprises the first wavelength group signal and a second wavelength group signal comprising a second plurality of multiplexed subcarrier signals (Fig 3, Fig 4, paragraphs [68][96][109] where the combined optical signal comprises the first wavelength group signal (i.e. at a first input of 303) and a second wavelength group signal (i.e. at a second input of 303) comprising a second plurality of multiplexed subcarrier signals), and  
a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in a second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality 
a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the optical level of the first wavelength group signal and the second wavelength group signal (Fig 3, Fig 4, paragraphs [68][96][109][151][154][214] where the repeater has a second attenuator (e.g. 253C) that adjusts a level of the second wavelength group signal (i.e. at a second input of 303) and a level of the first wavelength group signal (i.e. at a first input of 303), after the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals into the first wavelength group signal (i.e. at a first input of 303) based on the optical level (i.e. measured via 255C, 258C and 265C) of the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303)). 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal. 
However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 1, Fig 3A, col 7 lines 1-6, col 9 lines 5-37, col 15 lines 62-67 where an attenuator/amplifier 1 is 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second attenuator (e.g. 253C) as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown an attenuator/amplifier 1 can adjust a ratio between a level of a second wavelength group signal (e.g. in a 2nd wavelength band) and a level of a first wavelength group signal (e.g. in a 1st wavelength band) and one of ordinary skill in the art can implement this concept into the second attenuator (e.g. 253C) as described in Tsuda and have the second attenuator (e.g. 253C) adjust a ratio between a level of the second wavelength group signal (i.e. at a second input of 303 in OADM 132-1C) and a level of the first wavelength group signal (i.e. at a first input of 303 in OADM 132-1C) i.e. as an alternative so the second attenuator (e.g. 253C) provides a pre-emphasis and adjusts a ratio between the wavelength group signals (bands) so as to compensate for Raman Scattering and loss induced during transmission and thus be able to improve optical signal-to-noise-ratio SNR and which modification is a simple implementation of a known concept of a known attenuator/amplifier 1 into another similar second attenuator (e.g. 253C) for its improvement and for optimization and which modification yields predictable results. 
Tsuda as modified by Hoshida fails to explicitly disclose the channel transmission being a super channel transmission.
However, Dhillon discloses 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the first optical interface (i.e. at output of ADM 74) as described in Dhillon. The motivation being is that as shown a first optical interface (i.e. at output of ADM 74) can perform a channel transmission that is a super channel transmission and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Hoshida and have the repeater with a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that performs a channel transmission that is a super channel transmission i.e. as an alternative so as to accommodate a high data rate transmission and improve bandwidth efficiency because of the narrow bandwidth being utilized in super channel transmission and which modification is a simple implementation of a known concept of a first optical interface (i.e. at output of ADM 74) into a known repeater for its improvement and for optimization and which modification yields predictable results.

Regarding claim 22, Tsuda as modified by Hoshida and Dhillon also discloses the optical transmission apparatus wherein the second wavelength group signal is received from a remote optical transmission apparatus (Tsuda Fig 3, Fig 4, paragraphs [90][99][109] where the second wavelength group signal (i.e. at a second input of 303) is received from a remote optical transmission apparatus 112-C (as shown in Fig 1)). 
  
Regarding claim 11, Claim 11 is similar to claim 1, therefore, claim 11 is rejected for the same reasons as claim 1.

Regarding claim 12, Claim 12 is similar to claim 2, therefore, claim 12 is rejected for the same reasons as claim 2.

Regarding claim 13, Claim 13 is similar to claim 5, therefore, claim 13 is rejected for the same reasons as claim 5.

Regarding claim 14, Claim 14 is similar to claim 6, therefore, claim 14 is rejected for the same reasons as claim 6.


Regarding claim 15, Claim 15 is similar to claim 9, therefore, claim 15 is rejected for the same reasons as claim 9.

Regarding claim 24, Claim 24 is similar to claim 23, therefore, claim 24 is rejected for the same reasons as claim 23.

Regarding claim 25, Claim 25 is similar to claim 23, therefore, claim 25 is rejected for the same reasons as claim 23.

Regarding claim 26, Claim 26 is similar to claim 23, therefore, claim 26 is rejected for the same reasons as claim 23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art considered pertinent to Applicant disclosure is the following: 

Graves et al (US Pat 7542675) and more specifically Fig 2.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636